Citation Nr: 0106236	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  93-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error by the RO 
in evaluating the veteran's disability under Diagnostic Codes 
8199-9307 in a September 1988 rating decision.

2.  Entitlement to an increased evaluation for residuals of 
heat injury with recurrent episodes of altered consciousness 
and anxiety, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1986.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Portland, Oregon and 
Nashville, Tennessee.  The Board notes that at the time of 
the November 1992 rating the veteran's service-connected 
disability, characterized as residuals of heat injury with 
recurrent episodes of altered consciousness, was evaluated as 
30 percent disabling under the provisions of Diagnostic Codes 
8199-9307.  

The veteran and his spouse appeared at a hearing before a 
Member of the Board in August 1993.  The Board REMANDED this 
case for additional development in April 1994.  In October 
1996, the veteran was informed that the Board Member who 
conducted that hearing was no longer employed by the Board 
and the veteran was offered another hearing.  No response was 
received.  The Board REMANDED the case to the RO for 
additional development in December 1996.  

In a January 1998 rating decision, the RO granted service 
connection for anxiety as part of the diagnosis of residuals 
of heat exposure injury, recharacterized the veteran's 
service-connected disability as residuals of heat injury with 
recurrent episodes of altered consciousness and anxiety, and 
continued the 30 percent evaluation under Diagnostic Codes 
8199-9400.  The Board notes that the veteran moved from 
Oregon to Tennessee in August 1999 and thus, his claims 
folder was transferred from the Portland RO to the Nashville 
RO. In January 2001, the veteran appeared before the 
undersigned Member of the Board at a hearing in Washington, 
D.C.

At his January 2001 hearing, the veteran withdrew the issues 
of entitlement to an increased evaluation of headaches and 
entitlement to an earlier effective date for the grant of 
service connection for headaches.  Therefore, the Board no 
longer has jurisdiction of these issues.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue of an increased 
rating for the residuals of a heat injury will be considered 
in the REMAND section of this document.


FINDINGS OF FACT

1.  At the time of the September 1988 rating decision, the 
veteran's residuals of heat injury were manifested primarily 
heat intolerance resulting in episodes of altered 
consciousness and seizure type behavior.

2.  The RO, in a September 1988 rating decision, awarded 
service connection for residuals of heat injury with 
recurrent episodes of altered consciousness and assigned a 30 
percent evaluation analogous to Diagnostic Codes 8199 and 
9307.  

3.  Neither the veteran nor his representative have 
identified and the Board has not found any undebatable error 
of fact or law in the September 1988 rating decision which 
assigned a 30 percent evaluation analogous to Diagnostic 
Codes 8199 and 9307.

4.  The evidence on file at that time supported the September 
1988 decision.


CONCLUSION OF LAW

There is no clear and unmistakable error in the September 
1988 rating decision, which assigned a 30 percent evaluation 
analogous to Diagnostic Codes 8199 and 9307.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserted that the RO's analogous rating of his 
residual heat injury disorder under Diagnostic Code 8199-9307 
as neurological condition, convulsive disorder, chronic brain 
syndrome associated with convulsive disorder in a September 
1988 rating decision was incorrect. 

I.  Background

Service medical records revealed that on several occasions 
during service the veteran was seen complaining of being hot, 
disoriented, and losing equilibrium after running, but that 
he was able to exercise without difficulty in cool weather.  
His temperature ranged from 95.1 to 108 degrees.  The 
impressions included symptoms associated with mild recurrent 
heat exhaustion, possible atypical seizures, syncopal 
episodes, seizure disorder, and heat stress related with 
possible neurological involvement.  An August 1986 medical 
board evaluation reviewed the veteran's history of periods of 
altered consciousness, feeling extremely hot after running, 
dizziness.  On testing, similar results were elicited.  A 
neurological evaluation with electroencephalogram testing was 
normal.  The diagnoses included recurrent heat injuries, 
recurrent episodes of alteration of consciousness of 
uncertain etiology, likely secondary to heat injury, partial 
complex-type seizures of uncertain etiology.  Separation was 
recommended.  The veteran was discharged in November 1986.

At a January 1987 VA examination, testing elicited 
significant stuttering, hyperventilation, and general 
tremulousness.  There was no loss of consciousness.  His 
temperature was 98.3 degrees.  The final diagnoses included 
probably history of heat exhaustion, possible anxiety attacks 
and episodic alterations of consciousness of unknown cause.  
The examiner opined that there was a strong psychological 
component.

Additional evidence of record in 1987 included the veteran's 
personnel records with letters of commendation, a letter from 
a military officer stating that the veteran's symptoms were 
related to heat intolerance, a letter from the veteran's 
college director as to observations of the veteran's disorder 
including slow mental state, trembling, and greatly impaired 
motor control.

In an October 1987 private neurological evaluation report, 
all cranial nerve findings were within normal limits and 
extraocular movement was full.  EEG tests and CT scan were 
reviewed and found to be normal.  The impressions included 
episodes of altered consciousness by history, a history of 
heat stroke in 1983, possible seizures, and possible brain 
injury at time of 1983 heat stroke.  The physician stated 
that the normal EEG and CT scans did not rule out brain 
injury and the veteran should continue taking Phenobarbital.  

On review of this evidence, the Board, in an August 1988 
decision, found that the clinical records indicate the onset 
of heat intolerance with episodes of altered consciousness 
began in service and continued thereafter, and thus, granted 
service connection for residuals of heat intolerance to 
include recurrent episodes of altered consciousness.  In a 
September 1988 rating decision implementing the Board 
decision, the RO reviewed the evidence and found that there 
was definite impairment of social and industrial adaptability 
and assigned the veteran a 30 percent evaluation under the 
provisions of Diagnostic Codes 8199-9307.    

II.  Analysis

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.105, 20.302, 20.1103 (2000). 

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5112(b); 38 
C.F.R. § 3.105 (2000).  The United States Court of Appeals of 
Veterans Claims (Court) has held that for there to be a valid 
claim of clear and unmistakable error, there must have been 
an error in the prior adjudication of the claim.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were improperly applied.  Id.  Clear and 
unmistakable error is error that is undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Id. at 313-314.  To establish clear and unmistakable 
error, it must be further demonstrated that the claimed 
error, when called to the attention of later reviewers, 
compels a different conclusion to which reasonable minds 
could not differ.  See Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994).  The Court, in 
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), stated that 
"the claimant must assert more than mere disagreement as to 
how the facts were weighed and evaluated."  The Court noted 
that in order to raise CUE, "there must be some degree of 
specificity as to what the alleged error is." Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995), citing Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

As noted above, the veteran contends that the RO assigned the 
incorrect analogous rating to his service-connected 
disability.  Specifically, the veteran argues that the 
disability should have been evaluated on the physical aspects 
rather than the neurological/psychological aspects.  
Residuals of heat injury does not have its own diagnostic 
code, it must be rated by analogy.  An analogous rating may 
be assigned only where the service-connected condition is 
unlisted.  Suttmann v. Brown, 5 Vet. App. 127, 133-34 (1993).  
An analogous rating, one where a diagnostic code is not 
provided for a specific disorder, requires an evaluation 
under a code for a similar disorder or a code that provides a 
general description that may encompass many ailments.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The test 
is whether the code selected is analogous to the ailment 
itself rather than analogous to the symptoms of an ailment. 
The factors to be evaluated are function affected, anatomic 
localization and analogous symptomatology.  Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).  See also 38 C.F.R. 
§§ 4.20, 4.21.

Additionally, the regulations provide that when a single 
disability has been diagnosed as both a physical condition 
and a mental disorder, the RO shall evaluate it using the 
diagnostic code which represents the dominant aspect of the 
condition.  38 C.F.R. § 4.132, note 4 under Psychoneurotic 
disorders (1988), recodified at 38 C.F.R. § 4.126(d) (2000).  
The Board notes that the regulations evaluating Diagnostic 
Code 9307 were amended in November 1996.  Prior to November 
1996, governing regulation provided that the severity of a 
psychiatric disability would be measured by actual 
symptomatology, as it affects social and industrial 
adaptability. Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
old criteria, a 100 percent evaluation is warranted for 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  A 70 percent 
evaluation is warranted for symptom combinations productive 
of severe impairment of social and industrial inadaptability.  
A 50 percent evaluation is warranted for symptom combinations 
productive of considerable impairment of social and 
industrial inadaptability.  A 30 percent evaluation is 
warranted for symptom combinations productive of definite 
impairment of social and industrial adaptability.  A 10 
percent evaluation is warranted for symptom combinations 
productive of mild impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Codes 9307 
(1988).

In this instance, the file does not show, and the veteran has 
not indicated, any evidence that the correct facts were not 
before the adjudicators at the time of the September 1988 
rating decisions.  The Board's independent review has not 
disclosed the incorrect application of law or regulations.  
The veteran has not clearly identified and the Board does not 
find undebatable error in the September 1988 decision 
evaluating the veteran's disability under Diagnostic Codes 
8199 and 9307.  In essence, the veteran argues that the RO 
did not properly weigh and evaluate the evidence.  A claim 
that the evidence was improperly weighed or that the decision 
was wrong does not constitute a CUE claim.  Phillips v. 
Brown, 10 Vet. App. 25 (1997).  

Moreover, the very process of rating by analogy connotes that 
the adjudicator must estimate that the condition which is 
actually service connected is producing impairment on a par 
with a similar condition which is not actually service 
connected.  There is much room for discretion in the 
selection of an analogous rating code.  There is nothing to 
suggest that, at the time of the 1988 RO decision, all 
reasonable adjudicators would have selected some other 
analogous diagnostic code to rate the veteran's residuals of 
heat injury with episodes of altered consciousness.  
Examinations and medical records dated years later, including 
the private medical records and articles submitted by the 
veteran, have no relevance to the question of CUE in the 1988 
RO decision, since CUE must be determined based on the 
evidence of record and law in effect at the time the decision 
was rendered.  Considering the evidence available at the time 
of the 1988 RO decision, and applicable rating criteria, 
there is nothing to compel a conclusion, to which reasonable 
minds could not differ.  Accordingly, the veteran's claim of 
clear and unmistakable error is denied.


ORDER

The veteran's claim of clear and unmistakable error in the 
September 1988 rating decision is denied.


REMAND

The Board notes that this case has been on appeal for a long 
period of time.  Unfortunately, upon review, it is determined 
as to the increased rating issue, that additional development 
is needed.  As indicated above, the veteran's disability now 
includes anxiety.  However, the most recent VA foot 
examination was in September 1997, more than 3 years ago.  
The Board cannot adequately evaluate the veteran's disorder 
based on this evidence.  VA's duty to assist a claimant 
includes obtaining an examination and opinion in order to 
determine the nature and extent of the veteran's disability.  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist, This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2100 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of the veteran's 
residuals of heat injury with altered 
consciousness and anxiety.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should provide 
a current Global Assessment of 
Functioning (GAF) score.  All other 
special studies and tests should be 
performed.  

The case should then be readjudicated by the RO.  To the 
extent the benefits sought remain denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


